DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Entry of Amendments

Claim(s) 1, 4, 9-10, 15, 17, 19-21, 23 and 25-26 have been amended.
New Claim(s) 27-29 have been added.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 4-7, 9, 17, 20-21, 23 and 25-26 are now withdrawn as amendments made to claim(s) 4-7, 9, 17, 20-21, 23 and 25-26 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 06/14/2022 with respect to Claim(s) 1-29 have been fully considered but they are not persuasive. 

Applicant's arguments with respect to Claim(s) 1-29 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-29 herein.

Claim Objections
Claim(s) 26 are objected to because of the following informalities:  
Claim(s) 26 recite a phrase “one or more of the power measurement systems of claim 1”. The Examiner suggests amending the phrase to recite “one or more of the power meter systems of claim 1” to restore antecedent clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-18, 20-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 20120016538; hereinafter Waite) in view of Strack et al. (US 20090015262). 
Regarding claim 1, Waite teaches in figure(s) 1-9 a non-contact power meter system for measuring power in an energized cable (power cable 110; abs. - UAV in the vicinity of power lines; para. 8 - estimating parameters related to the power factors and loads of each cable in the power line), the system comprising: 
at least one electric field sensor (3 differential E-field voltage sensors 720; fig. 7); 
a plurality of magnetic field sensors (clm. 1 - one or more orthogonal magnetic coil sensors formed on the UAV), 

    PNG
    media_image1.png
    611
    350
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    295
    389
    media_image2.png
    Greyscale

wherein the at least two magnetic field sensors (710 three orthogonal differential H-field sensors - Hy, Hz, Hx) together are configured to measure a magnetic field in a tangential direction (Hz) and a radial direction (Hy) with respect the energized cable measured (para. 32 - 3-d sensor mounted on a UAV 140 present at an arbitrary point in the field are y, z, electric current I flowing in each 3-phase cable … down-cable dimension x; power lines is considered  axial x-dir that makes y-dir. radial and z-dir. tangential; figs. 7); and 
a processor (ᵤc or DSP 750; fig. 7), which receives measurement signals (ex, ey, e, hx, hy, hz; fig. 7) from said sensors, and is configured to measure power (para. 8 - estimating parameters related to the power factors and loads of each cable in the power line) in said energized cable (110; fig. 1).
Waite does not teach explicitly two magnetic field sensors spaced in a direction transverse to the energized cable.
However, Strack teaches in figure(s) 1-8 two magnetic field sensors (My,Mz; para. 70 -  three-axis magnetometer M that includes horizontal Mx, My and vertical Mz component magnetic field sensors; fig. 2) spaced in a direction transverse to the energized cable (cable 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Waite by having two magnetic field sensors spaced in a direction transverse to the energized cable as taught by Strack in order to provide effective arrangement of magnetic sensors as evidenced by “sensor cable has a plurality of electromagnetic sensing devices thereon at spaced apart locations …measurements of electric and magnetic field are made along three orthogonal directions." (abstract, para. 77).

Regarding claim 2, Waite teaches in figure(s) 1-9 the system of claim 1, wherein there are at least N channels of magnetic field sensor directional measurement data provided to the processor for N conductors for transmission of electrical power of the energized cable (para. 32 - 3-d sensor mounted on a UAV 140 present at an arbitrary point in the field are y, z, electric current I flowing in each 3-phase cable (denoted by phase A, B, or C) of cable 110; para. 47 - sensor channels three orthogonal differential H-field sensors 710).

Regarding claim 3, Waite teaches in figure(s) 1-9 the system of claim 2, wherein Nis at least 3 (para. 47 - sensor channels three orthogonal differential H-field sensors 710).

Regarding claim 4, Waite teaches in figure(s) 1-9 the system of claim 1, further comprising one or more sensor units, for which the field sensors are located (sensor package 760 or integrated circuit board that contains 700; para. 21 - One or more differential electric field measurements are combined with the three magnetic field channels and integrated in a package that incorporates a precision multi-channel ADC and signal processing system).

Regarding claim 6, Waite teaches in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units comprise a magnetic field sensor sub-assembly (710, 730, 740; para. 31 - a single 3-axis magnetic field sensor).

Regarding claim 7, Waite teaches in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units comprise an electric field sensor sub-assembly (720, 730, 740; para. 42 - mount a differential E-field sensor on the wings 320 of a small fixed-wing UAV 140).

Regarding claim 8, Waite teaches in figure(s) 1-9 the system of claim 1, 
wherein one of the plurality of magnetic field sensors is oriented in a different direction from other magnetic field sensor(s) of the plurality of magnetic field sensors (clm. 6 -  the plurality of magnetic sensors being at arbitrary orientation to the target power lines but of known orientation in the UAV reference frame).

Regarding claim 9, Waite teaches in figure(s) 1-9 the system of claim 7, wherein one of the magnetic field sensor physically rotated in a different direction of the same plane or a different orthogonal plane from the other magnetic field sensor(s) (para. 35 -  a z-axis antenna is formed on the top surface of wing 320, and an x-axis antenna is formed on the front of wing 320; fig. 3).

Regarding claim 10, Waite teaches in figure(s) 1-9 the system of claim 1, wherein the plurality of at magnetic field sensors are configured to measure the magnetic field in substantially one direction, two orthogonal directions, or three orthogonal directions (para. 47 - three orthogonal differential H-field sensors 710).

Regarding claim 11, Waite teaches in figure(s) 1-9 the system of claim 1, wherein said processor is configured to perform simultaneous electric and magnetic field measurements of an energized conductor in said energized cable (para. 22 - simultaneous electric field measurements; para. 24 - simultaneous, geometrically dispersed measurements are grouped together).

Regarding claim 12, Waite teaches in figure(s) 1-9 the system of claim 4, 
wherein there are at least two sensor units (antenna mounting wings 310, 320 in fig. 3).

Regarding claim 13, Waite teaches in figure(s) 1-9 the system of claim 12, 
wherein the at least two sensor units have separate housings and are individually positionable with respect to the energized cable measured (para. 35 - a y-axis antenna is formed on a tail section 310, a z-axis antenna is formed on the top surface of wing 320, and an x-axis antenna is formed on the front of wing 320; fig. 3).

Regarding claim 14, Waite teaches in figure(s) 1-9 the system of claim 12, wherein the at least two sensor units share a common housing (clm. 1 - one or more orthogonal magnetic coil sensors formed on the UAV).

Regarding claim 15, Waite teaches in figure(s) 1-9 the system of claim 12, wherein the at least two sensor units are positioned at substantially the same axial location with respect to the energized cable (para. 38 - measured 3-d signature often lead to judgments about the down-line (x-direction) location of the UAV 140; y, z antennas mounted in same axial location in fig. 3).

Regarding claim 16, Waite teaches in figure(s) 1-9 the system of claim 1, wherein said processor (750) is configured to measure voltage and current magnitudes and phases (para. 21 - track the current, phase, and position of each conductor; para. 22 - coupled with simultaneous electric field measurements, these loads can be referenced to the voltage phase) in real time (para. 63 - real-time measurements) for each conductor in said energized cable.

Regarding claim 17, Waite teaches in figure(s) 1-9 the system of claim 1, wherein said processor is a part of the integrated sensor unit (para. 21 - One or more differential electric field measurements are combined with the three magnetic field channels and integrated in a package that incorporates a precision multi-channel ADC and signal processing system) or communicates therewith.

Regarding claim 18, Waite teaches in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units further comprise means for attaching the system to a power cable (para. 35 - mounting configuration 300 for 3-axis magnetic field loop antennas on a small biplane UAV 140 … UAV 140 collects repetitive measurements [n, n+1, . . . ] along an arbitrary track in the vicinity of a power line 110 – non-contact manner).

Regarding claim 20, Waite teaches in figure(s) 1-9 the system of claim 1, wherein there are two are more electric field sensors (3 differential E-field voltage sensors 720; fig. 7).

Regarding claim 21, Waite teaches in figure(s) 1-9 the system of claim 20, wherein the processor (750) uses the relative phase between electric field sensors to determine phasing in the individual conductors of the energized cable (para. 21 - voltages and currents are approximately 120 degrees out of phase with each other).

Regarding claim 22, Waite teaches in figure(s) 1-9 the system of claim 1, wherein the processor is configured to apply and compute cable models for the energized cable (clm.1  - modeling a set of expected complex magnetic strengths of the set of power cables at the currently estimated position and orientation of the UAV based on a model of the set of power cables; para. 8 - one or more of the magnetic and electric field sensors, the set of expected magnetic field values corresponding to a model of the set of power cables).

Regarding claim 23, Waite teaches in figure(s) 1-9 the system of claim 22, wherein the processor later uses the computed cable models to compute current and voltage values by inversion of the field measurement values (para. 31 -  strength of the field around a long, straight cable falls inversely with distance; abs. - estimating parameters related to a position and orientation of the UAV, and load parameters of each cable based on the residual error between the measured set of complex electromagnetic field values and the set of expected electromagnetic field values corresponding to a combined model of the set of power cables).

Regarding claim 24, Waite teaches in figure(s) 1-9 the system of claim 1, wherein at least one of the plurality of magnetic field sensors is also configured to measure a magnetic field in an axial direction (Hx/710) with respect the energized cable measured.

Regarding claim 27, Waite in view of Strack teaches the system of claim 1, 
Strack additionally teaches in figure(s) 1-8 wherein the at least two magnetic field sensors are arranged in a line that is oriented in the transverse direction (yz plane) to the energized cable (cable 24 along x) measured during use.

Regarding claim 28, Waite in view of Strack teaches the system of claim 27, 
Strack additionally teaches in figure(s) 1-8 wherein at least two magnetic field sensors in the line are each configured to measure a magnetic field in the tangential direction (y,z-direction) at the same time during use.

Regarding claim 29, Waite in view of Strack teaches the system of claim 12, 
Strack additionally teaches in figure(s) 1-8 wherein the at least two sensor units are arranged to lie around the circumference of the energized cable (M along circumference of 24; fig. 2) during use.

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Strack, and further in view of Leeb et al. (US 20140320125).
Regarding claim 5, Waite in view of Strack teaches the system of claim 4, 
Waite does not teach explicitly wherein each sensor unit comprises a printed circuit board (PCB).
However, Leeb teaches in figure(s) 1-51 wherein each sensor unit comprises a printed circuit board (PCB) (110; para. 101 - TMR device 208 and electric field sensor 204 may both be incorporated on a printed circuit board (PCB) that integrates the current and voltage sensing; figs. 2,20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Waite by having wherein each sensor unit comprises a printed circuit board (PCB) as taught by Leeb in order to provide one of commonly known sensor integration options as evidenced by "non-intrusive monitoring by sensing physical parameters such as electric and/or magnetic fields… monitoring consumption of electricity … integrates the current and voltage sensing" (abstract, para. 101).

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Strack, and further in view of Kuhns et al. (US 20140210460).
Regarding claim 19, Waite in view of Strack teaches the system of claim 18, 
Waite does not teach explicitly wherein the cable attaching means comprise a clip, a strap, a fastener, a tape, and/or an adhesive.
However, Kuhns teaches in figure(s) 1-5 wherein the cable attaching means comprise a clip, a strap (annular member 102 in fig. 3 clm. 8 - the annular member is an elastic strap), a fastener, a tape, and/or an adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Waite by having wherein the cable attaching means comprise a clip, a strap, a fastener, a tape, and/or an adhesive as taught by Kuhns in order to provide a suitable attaching means as evidenced by "measuring power flow through an electric meter without a direct electrical connection to the current-carrying conductors of the electric meter" (abstract).

Allowable Subject Matter
Claim(s) 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 25, the prior arts of record do not fairly teach or suggest “where said processor is further configured to estimate the twist of conductors in the energized cable measured by: taking multiple magnetic field measurements at different axial positions along the energized cable; characterizing the measured magnetic fields of the energized cable for the in the tangential, radial, and axial directions; and correlating displacements of magnetic field measurement values in the tangential, radial and axial directions to cable twist based on known cable geometries and permissible ranges of their twist” including all of the limitations of the base claim and any intervening claims.

Regarding claim 26, the prior arts of record do not fairly teach or suggest “configured to provide for axial magnetic field measurements, taking multiple magnetic field measurements at different axial positions along the energized cable; characterizing the measured magnetic fields of the energized cable for the in the tangential, radial directions, and axial directions; and correlating displacements of magnetic field measurement values in the tangential, radial and axial directions to cable twist based on known cable geometries and permissible ranges of their twist” including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868